          Case 2:20-cv-00089-RAJ-MAT Document 47 Filed 02/23/21 Page 1 of 2




1                                                            HONORABLE RICHARD A. JONES
2

3

4

5

6

7

8
                               UNITED STATED DISTRICT COURT
9
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE
11

12
     GARY HOGAN,                                         Case No.: 2:20-cv-00089-RAJ-MAT
13
                                Plaintiff,
14
             vs.
15                                                       PROPOSED ORDER GRANTING
   BMW OF NORTH AMERICA, LLC, a                          DEFENDANT BMW NA’S
16 Delaware limited liability company,                   REQUEST FOR JUDICIAL NOTICE
17                                                       REGARDING MOTION TO
                                Defendant.               COMPEL ARBITRATION
18
                                                         [proposed]
19

20
            THIS MATTER having come before the Court on defendant BMW NA’s Request for
21

22   Judicial Notice in support of its Motion to Compel Arbitration, and the Court having considered

23   the pleadings on file.
24
            NOW, THEREFORE, IT IS HEREBY
25

26

27
     ORDER GRANTING DEFENDANT BMW NA’S REQUEST               HOCHMAN LEGAL GROUP, PLLC
28
     FOR JUDICIAL NOTICE (2:20-cv-00089-RAJ-MAT) - 1         4580 KLAHANIE DR. S.E., SUITE 165
                                                                  SAMMAMISH, WA 98029
                                                                     (425) 392-1548
         Case 2:20-cv-00089-RAJ-MAT Document 47 Filed 02/23/21 Page 2 of 2




1          ORDERED that the Defendant BMW NA’s Request for Judicial Notice Regarding Motion
2
     to Compel Arbitration is hereby GRANTED. The Court takes judicial notice of the BMW
3
     Financial Services Motor Vehicle Retail Installment Contract dated September 20, 2012.
4

5          IT IS SO ORDERED.
6          Dated this 23rd day of February, 2021.
7

8

9
                                                    A
                                                    The Honorable Richard A. Jones
10                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANT BMW NA’S REQUEST              HOCHMAN LEGAL GROUP, PLLC
28
     FOR JUDICIAL NOTICE (2:20-cv-00089-RAJ-MAT) - 2        4580 KLAHANIE DR. S.E., SUITE 165
                                                                 SAMMAMISH, WA 98029
                                                                    (425) 392-1548
